M A N D A T E
TO THE 445TH DISTRICT COURT of CAMERON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 31st day of August,
2015, the cause upon appeal to revise or reverse your judgment between

Columbia Valley Healthcare System                                                Appellant,
L.P. d/b/a Valley Regional Medical
Center,
                                             v.
Maria Zamarripa, as Guardian of the                                               Appellee.
Estates of Rey Francisco Ramirez and
Rammy Justin Ramirez, Minors
CAUSE NO. 13-14-00696-CV                                       (Tr.Ct.No. 2014-DCL-00910-I)

was determined; and therein our said Court made its order in these words:


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,

concludes that the judgment of the trial court should be affirmed. The Court orders the

judgment of the trial court AFFIRMED. Costs of the appeal are adjudged against appellant.

       We further order this decision certified below for observance.

August 31, 2015.


                                         

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for
the Thirteenth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 16th day of November, 2015.




                                                  Dorian E. Ramirez, CLERK